per curiam:
La querella disciplinaria que hoy nos ocupa está enmarcada en los mismos hechos que requirieron re-cientemente el ejercicio de nuestra jurisdicción disciplinaria contra el Lie. Jorge Ortiz Brunet. Véase In re Ortiz Brunet, 152 D.P.R. 542 (2000). En esta ocasión, la querella está formulada contra el Lie. José Izquierdo Stella, a quien se le imputa haber violado los Cánones 34 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, los cuales, respec-tivamente, prohíben a los abogados ofrecer, sea directa-mente o a través de intermediarios, servicios profesionales a potenciales clientes e imponen la obligación de preservar *734el honor y la dignidad de la profesión legal y evitar hasta la apariencia de conducta impropia.
Conforme al Informe del Comisionado Especial desig-nado para aquilatar la prueba y formular determinaciones de hecho, así como a la luz de la prueba documental que obra en el expediente de la querella, concluimos que el Lie. José Izquierdo Stella incurrió en la conducta antiética imputada.
I
Al igual que en In re Ortiz Brunet, supra, el proceso disciplinario contra Izquierdo Stella se inició luego de que en 1997, el entonces Presidente del Colegio de Abogados de Puerto Rico informara a la Oficina del Procurador General de Puerto Rico que su institución había recibido una copia del extracto de una deposición tomada al Sr. Ferdinand Medina Molina en un proceso civil que se tramitaba en la Corte Federal para el Distrito de Puerto Rico.(1) La referida parte de la deposición contenía expresiones del señor Medina Molina en torno a la forma en que había conocido y, eventualmente, gestionado la contratación del Lie. Jorge Ortiz Brunet. En esa deposición, además, el señor Medina Molina narró, de forma general, que en esa ocasión también conoció a otro abogado interesado en representarlo. Este otro abogado resultó ser el Lie. José G. Izquierdo Stella.
De la investigación que posteriormente fue realizada surge que el Sr. Ferdinand Medina Molina conoció al licen-ciado Izquierdo Stella cuando éste se presentó a su casa durante el velorio de su hijo, quien había muerto en un accidente automovilístico. Como narramos en In re Ortiz Brunet, supra, la muerte del hijo del señor Medina Molina ocurrió en Arecibo, Puerto Rico, el 31 de enero de 1996, *735cuando un carruaje que transportaba un poste de madera, de los usados comúnmente para instalar alambrado eléc-trico, se desprendió de un camión de la Autoridad de Ener-gía Eléctrica e impactó el automóvil en el que viajaba.
Luego de los trámites relacionados con la presentación de la queja, el Procurador General nos rindió un informe en el cual destaca lo siguiente con relación a la conducta profesional de Izquierdo Stella:
En cuanto al Ledo. José Izquierdo Stella, el señor Medina declaró ... que el abogado se presentó en su hogar la noche del velorio con una corona de flores. Señaló que lo visitó en innu-merables ocasiones (más frecuente [mente] que ... el licenciado Ortiz Brunet) y que en sus visitas trataba de disuadirlo de que contratara al licenciado Ortiz Brunet. Indicó que inclusive el abogado, como parte de su intento de contratarlo, le regaló un libro titulado “El Poder está dentro de ti”. Añadió que, una vez se decidió a contratar al licenciado Ortiz Brunet, el licenciado Izquierdo cesó sus visitas hasta hace unas semanas atrás, cuando lo visitó nuevamente en su hogar para que le firmara un documento exonerándolo de haberle hecho acercamientos no solicitados luego de la muerte de su hijo. Informe del Procura-dor General, pág. 5.
Luego de emitir su informe y de recibir la contestación de Izquierdo Stella y Ortiz Brunet, instruimos al Procura-dor General a que formulara la presente querella. Al ha-cerlo, el Procurador General formuló los cargos de forma conjunta contra ambos abogados.(2) Alegó que tanto Ortiz Brunet como Izquierdo Stella actuaron impropiamente al intentar ser contratados por el señor Ferdinand Medina *736Molina para representarlo en la reclamación judicial por daños y perjuicios que pudiera presentar contra la Autori-dad de Energía Eléctrica. Más tarde, ordenamos ventilar separadamente ambas querellas y nombramos al Hon. Luis Mojica Sandoz como Comisionado Especial en el pro-ceso disciplinario que se tramitaría contra Izquierdo Stella.
En su informe, el Comisionado Especial formuló, en lo pertinente, las siguientes determinaciones de hecho:
[2.] El Querellado [José Izquierdo Stella] visitó al Sr. Ferdinand Medina mientras su hijo estaba en capilla. Le comunicó que estaba dispuesto a ser su abogado. El señor Medina le con-testó que no estaba en condiciones de hablar, que se mantendría en contacto.
El Querellado envió una corona al entierro y acudió a los velorios. Le dedicó un libro, “El Poder Dentro de Mí”, lo que él agradeció.
En una ocasión el señor Medina advirtió al Querellado que también otro abogado se le había acercado. El Querellado no se molestó por ello, siempre fue cordial y respetuoso con el señor Medina quien no tiene contra él ningún tipo de resentimiento.
Cuando el señor Medina se decidió por contratar a otro abo-gado el Querellado no se incomodó, sino que le manifestó que aún así estaría siempre a sus órdenes, y no lo visitó más.
El señor Medina no se sintió molesto por las visitas del Que-rellado; nunca se quejó a alguien y declaraba en este proceso porque fue citado, no por su voluntad. Nunca fue presionado por el Querellado, ni tiene mala opinión de los abogados por lo ocurrido. (Énfasis suplido.) Informe del Comisionado Especial, pág. 2.
Hoy, luego de recibir el Informe del Comisionado Especial y evaluar toda la prueba documental que obra en el expediente, resolvemos.
II
 Los cánones de ética profesional constituyen unas normas de conducta que regulan el desempeño de los abo-gados, tanto en su vida profesional como en otras activida-*737des en las que se desenvuelven. In re Roldán Figueroa, 106 D.P.R. 4 (1977). Su finalidad es promover un desempeño profesional y personal acorde con los más altos principios de conducta decorosa para beneficio, no sólo de la profesión misma, sino también para beneficio de la ciudadanía y de las instituciones de justicia del país.
En el presente caso, como indicamos, se ha imputado a Izquierdo Stella la violación de los Cánones 34 y 38 del Código de Ética Profesional, supra. El primero de éstos dispone:
Actúa contrario a los altos postulados de la profesión el abo-gado que, con propósito de lucro y sin ser requerido para que ofrezca su consejo o asesoramiento legal, aliente o estimule, en alguna forma, a clientes potenciales para que inicien reclama-ciones judiciales o de cualquier otra índole. Es también contra-rio a la sana práctica de la profesión el que un abogado, sin ser requerido, bien lo haga personalmente o a través de personas, investigue o rebusque defectos en títulos u otras posibles fuen-tes o causas de reclamaciones a los fines de beneficiarse en alguna forma mediante la prestación de sus servicios profesionales.
Empaña la integridad y el prestigio de la profesión y es alta-mente reprobable el que un abogado, actuando directamente o a través de intermediarios o agentes, haga gestiones para pro-porcionarse casos o reclamaciones en que intervenir o para pro-porcionarlos a otros abogados. Incurre en igual falta el abogado que dé u ofrezca beneficios, favores o compensación de clase alguna a empleados públicos, ajustadores de seguros u otras terceras personas con el fin de ganarse su favor para el referi-miento de asuntos que puedan dar base a reclamaciones o casos y, por ende, proporcionarle al abogado aumento en su clientela.
Por tratarse de una conducta desdorosa, tanto con respecto a la profesión legal como con la justicia en general, todo abogado está obligado a informar a los organismos competentes sobre cualquier caso en que se incurra en dicha práctica impropia y reprensible inmediatamente después de tener conocimiento de ello. 4 L.P.R.A. Ap. IX, C. 34.
El Canon 34 del Código de Ética Profesional, supra, va dirigido a prohibir la solicitación de clientes de forma personal o a través de intermediarios. Su adopción responde, en parte, a la antipatía que tradicionalmente ha *738mostrado la profesión hacia la instigación de pleitos judi-ciales por parte de abogados cuya exclusiva motivación es de índole pecuniaria. También responde a la antipatía que generan las actuaciones de abogados encaminadas a ges-tionar su contratación en momentos en que los clientes potenciales se encuentran en una situación angustiosa o de debilidad emocional. Véase In re Franco Rivera y Masini Soler, 134 D.P.R. 823 (1993).
Subyace en su texto la noción de que la contratación de un abogado debe ser realizada por un cliente de forma libre y voluntaria, sin que éste tenga que ser persuadido me-diante promesas de éxito o presiones indebidas. Tal contra-tación debe surgir del genuino convencimiento del cliente de que su reclamación será atendida por el abogado selec-cionado de forma diligente.
De los autos del caso surge que el licenciado Izquierdo Stella acudió al velorio del hijo del señor Medina Molina con el claro interés de obtener la representación legal de los familiares de la víctima en una potencial reclamación judicial contra la Autoridad de Energía Eléctrica y el Gobierno de Puerto Rico. Ello se desprende de las determinaciones del Comisionado Especial, las cuales están avaladas cabalmente por la prueba documental que obra en el expediente. Al respecto, destacamos lo siguiente.
Primero, la prueba no revela que Medina Molina haya solicitado la presencia de Izquierdo Stella. Todo lo contrario. La prueba razonablemente nos lleva a la conclu-sión de que Izquierdo Stella acudió a la casa de Medina Molina la noche del velorio bajo su propia iniciativa.
Segundo, esa misma prueba nos mueve a concluir que la razón de la visita de Izquierdo Stella era su interés en ser contratado como abogado en la potencial acción judicial que pudieran instar los familiares de la víctima. Al res-pecto, en el testimonio estipulado que el propio querellado sometió al Comisionado Especial se destaca que Izquierdo Stella “[se] enter [ó de] que el Sr. Ferdinand Medina Molina *739podría estar interesado en contratar a un abogado en el caso de la naturaleza que le afectaba”. Añade que por ello fue “a visitarlo con el mejor ánimo de ayudarle en un proceso difícil”.(3) Esta estipulación del querellado, junto con la determinación del Comisionado Especial en el sentido de que Izquierdo Stella “[l]e comunicó [a Medina Molina] que estaba dispuesto a ser su abogado”, hacen forzoso llegar a la referida conclusión, más aún ante el hecho de que no hay evidencia alguna que indique que entre Izquierdo Stella y Medina Molina existiera una relación profesional o personal previa.
Tercero, el momento en que ocurrió la visita y el ofreci-miento de servicios profesionales por parte de Izquierdo Stella levanta, por sí solo, serias sospechas sobre la natu-raleza de su visita. Esa primera visita ocurrió durante el velorio del hijo de Medina Molina, ocasión en la cual le expresó que estaba “dispuesto a ser su abogado”.
Cuarto, el Procurador General en su informe destaca, sin ser contradicho por alguna otra prueba, que Izquierdo Stella visitó la residencia de Medina Molina con frecuencia y que en estas visitas “trataba de disuadirlo de que contra-tara al licenciado Ortiz Brunet”.
Quinto, sus visitas cesaron cuando Medina Molina le comunicó que había decidido contratar los servicios profe-sionales del licenciado Ortiz Brunet, lo que es claramente indicativo de que el único interés que motivaba sus visitas era su deseo personal de lograr la representación profesio-nal de los familiares de las víctimas.
Ante estos hechos, no podemos, sino concluir que nos *740encontramos ante un lamentable caso de solicitación personal vedada por el Canon 34 del Código de Ética Profesional, supra.
III
El Canon 38 del Código de Ética Profesional, supra, por su parte, dispone, en lo pertinente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. (Énfasis suplido.)
Es responsabilidad de los abogados examinar con rigor y prudencia los escenarios en los que pudieran desenvolverse, de forma tal que eviten incurrir o aparentar que incurren en conducta éticamente censurable y nociva a la dignidad y el honor de la profesión. En el contexto de la solicitación personal, hemos concluido que lesiona el honor y la dignidad de la profesión aquel abogado que se aprovecha de la vulnerabilidad y debilidad emocional de una persona para abordarlo con la intención de lograr representarlo en un potencial pleito judicial. En específico hemos señalado que
... la inmediatez de la presencia de los abogados, con o sin el consentimiento del cliente potencial, en momentos de induda-ble angustia de los familiares de una víctima, siembra serias dudas sobre la conducta profesional de los miembros de la profesión. Este proceder es claramente lesivo al buen nombre de la profesión y al suyo propio como profesional. In re Ortiz Brunet, supra, pág. 556.
Con relación a la imputada violación al Canon 38 del Código de Ética Profesional, supra, una vez más la prueba que tenemos ante nuestra consideración es contraria al li-cenciado Izquierdo Stella.
Sus visitas al señor Medina Molina se iniciaron luego del accidente que causó la muerte al joven Medina, en mo-*741mentos de clara angustia familiar. Sus constantes visitas a Medina Molina, quien incluso expresó a Izquierdo Stella “que no estaba en condiciones de hablar, que se manten-dría en contacto”, sugieren intenciones altamente cuestio-nables, lo que no sólo perjudica la reputación del propio Izquierdo Stella, sino también la de toda la profesión.
Más significativo nos resulta el hecho de que conforme a los autos, tan pronto el licenciado Ortiz Brunet fue contra-tado por el señor Medina, éste optó por informar a Iz-quierdo Stella sobre esa decisión. A nuestro juicio, tal pro-ceder, a la luz de la totalidad de los hechos, revela una atmósfera de presión indebida por parte de Izquierdo Stella hacia Medina Molina y su familia que lesiona el honor de la profesión y promueve una imagen distorsionada y censurable de la abogacía. Véase In re Valentín González, 115 D.P.R. 68 (1984).
Estamos, por lo tanto, compelidos a ejercer nuestra ju-risdicción disciplinaria y a sancionar la conducta del licen-ciado Izquierdo Stella.
A tenor con nuestros pronunciamientos, y tomando en consideración todas las circunstancias del presente caso, en especial que la conducta del querellado no parece haber perjudicado a terceros y el hecho de que el señor Medina Molina afirmó no sentirse incómodo con las visitas del li-cenciado Izquierdo Stella (Informe del Comisionado Especial, pág. 2), limitaremos nuestra sanción a censurarlo se-veramente y a apercibirlo de que en lo sucesivo obre con mayor cautela, cumpliendo cabalmente con lo dispuesto en los cánones del Código de Etica Profesional.

Se emitirá la correspondiente Sentencia.

El Juez Presidente Señor Andréu García se inhibió. La Juez Asociada Señora Naveira de Rodón no interviene. El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Jason Medina v. Puerto Rico Electric Power Autority y otros, Núm. 96-1327(JAF).


(2) Los cargos contenidos en la querella expresaban:
“Cargo I
“Los licenciados Ortiz Brunet e Izquierdo Stella violentaron los principios esta-blecidos por el Canon 34 de [E]tica Profesional el cual, entre otras cosas, obliga a todo abogado a abstenerse [de] ofrecer!,] ya sea directamente o a través de interme-diarios sin ser requerido!,] ... su consejo o asesoramiento legal a clientes potenciales para iniciar reclamaciones judiciales.
"Cargo II
“Los licenciados Ortiz Brunet e Izquierdo Stella violentaron los principios esta-blecidos por el Canon 38 de Etica [Profesional el cual, entre otras cosas, obligan a todo abogado a preservar el honor y dignidad de la profesión legal y a evitar hasta la apariencia de conducta profesional impropia.” Querella, págs. 1-2.


(3) La estipulación completa de Izquierdo Stella expresaba lo siguiente:
“Me enteré que el Sr. Ferdinand Medina Molina podría estar interesado en contratar a un abogado en el caso de la naturaleza que le afectaba. Fui a visitarlo con el mejor ánimo de ayudarle en un proceso difícil. Nunca lo presioné y traté de orien-tarle en todas las fases de su crisis. Rápidamente me comunicó que estaba conside-rando a otro abogado para el caso al igual que a mí. Desarrollamos una buena rela-ción personal. Cuando me dijo que había escogido al otro abogado, también me indicó que contaría conmigo siempre como amigo y que en otra ocasión esperaba que fuera su abogado.” Moción para someter testimonio estipulado y deposición del Sr. Ferdinand Medina Molina, Anejo I.